[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JUNE 2, 2009
                               No. 08-16262                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                   D. C. Docket No. 08-00049-CR-J-32-JRK

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ERIC JONELLE COCHRAN,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (June 2, 2009)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Eric Jonelle Cochran appeals his conviction for possession of a firearm by a
felon in violation of 18 U.S.C. §§ 922(g)(1), 924(e). Cochran contends that the

district court erred in denying his motion for judgment of acquittal because there

was insufficient evidence to support his conviction. He argues that the jury was

“confronted with equally persuasive theories of guilt and innocence” and that a

rational trier of fact could not have found guilt beyond a reasonable doubt because

“the government’s case rested on the testimony of a singular officer,” “another

person was present at the scene where the gun was recovered,” and Cochran’s

fingerprints were not on the gun or the bullets found by the arresting officer.

      Section § 922(g)(1) makes it unlawful for a felon knowingly to possess a

firearm that affected or was in interstate commerce. See 18 U.S.C. § 922(g)(1);

United States v. Wright, 392 F.3d 1269, 1273 (11th Cir. 2004). “Possession can be

shown by circumstantial as well as direct evidence” and “can be either actual or

constructive.” Wright, 392 F.3d at 1273. We review de novo the sufficiency of

the evidence to support a conviction, “viewing the evidence in the light most

favorable to the government, with all reasonable inferences and credibility choices

made in the government’s favor.” Id. We will not overturn a conviction on the

grounds of insufficient evidence unless no rational trier of fact could find that the

evidence establishes the defendant’s guilt beyond a reasonable doubt. Id. The jury

is free to choose among reasonable constructions of the evidence, and we must



                                           2
accept a jury’s inferences and determinations of witness credibility. United States

v. Williams, 390 F.3d 1319, 1323 (11th Cir. 2004); see also Wright, 392 F.3d at

1273.

        We conclude that there was ample evidence from which a rational trier of

fact could have found Cochran guilty beyond a reasonable doubt. The arresting

officer testified that, as he emerged from his cruiser, he saw Cochran drop a shiny,

silver, palm-sized object to the ground. He further testified that he recovered a

loaded .25 automatic handgun from the location where Cochran had been standing

and that the gun was not rusted or corroded in a way that would indicate it had

been there for a while. Although there was another man at the scene, the officer

testified that the man had been standing in the middle of the road apart from

Cochran, who had been standing in a grassy area between the road and the

sidewalk.

        The government also presented a latent print examiner who testified that

there was “not enough detail” on the recovered weapon or ammunition “for any

sort of identification or comparison” but also that people do not automatically

leave fingerprints when they touch something. He noted that certain factors can

prevent fingerprints from transferring to an object, such as whether that object had

been “dropped on the ground” or had come “in contact with dirt or debris.”



                                          3
      Finally, the government offered a special agent with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives, who testified that the gun involved in this case

had traveled in interstate commerce because it had been manufactured in Illinois,

sold in Georgia, and eventually recovered in Florida. In addition to the

government’s evidence, cross examination of Cochran revealed that he was a

seven-time felon who was admittedly under the influence of marijuana the day he

was arrested.

      The jury was entitled to reject Cochran’s testimony that it was the other man

present at the scene—and not Cochran—who possessed the weapon in favor of the

opposing testimony presented by the government. See Williams, 390 F.3d at 1323.

Viewing the evidence in the light most favorable to the government, the district

court did not err in denying Cochran’s motion for judgment of acquittal. See

Wright, 392 F.3d at 1273.

      AFFIRMED.




                                          4